Order filed March 26, 2020




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-19-00547-CV
                                    ____________

                   DEK-M NATIONWIDE, LTD, Appellant

                                         V.

     DAVID HILL D/B/A DOH OIL CO. CASSIE MOSELEY & DAVID
       MOSELEY AND COLORADO COUNTY CENTRAL APPRAISAL
                         DISTRICT, Appellees


                  On Appeal from the 2nd 25th District Court
                          Colorado County, Texas
                       Trial Court Cause No. 23,859

                                    ORDER

      Appellant’s brief was due February 5, 2020. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before April 27, 2020, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.